Citation Nr: 1624208	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a nerve condition of the bilateral upper extremity, claimed as peripheral neuropathy.

2.  Entitlement to service connection for a nerve condition of the lower left extremity, claimed as peripheral neuropathy.

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.

5.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972 and from February 1975 to February 1978.  The Board notes that for the first period of active duty the Veteran was discharged under conditions other than honorable.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran has since relocated and the RO with jurisdiction is Wichita, Kansas.

In May 2014, the RO attempted to clarify whether the Veteran wished a Board hearing.  Thus far, no response has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A March 2013 VA-authorized examination was conducted as to the nature and etiology of any upper or lower extremity neurologic symptoms and the severity of his service connected lumbar spine and bilateral knee disabilities.  A review of the April 2013 examination report prepared in connection with this examination reveals several discrepancies that call into question whether the Veteran was the person who was examined.  Specifically, the military history and history of the disabilities considered is not consistent with this Veteran.  The military history reflects that the Veteran served in the Air Force four years in the 2000s, but the Veteran's DD Form 214s reflect that he did not serve during that time period, but, rather, in the 1970s.  Additionally, the Veteran's service treatment records indicate that he is 5 foot and 7 inches tall.  The person examined is noted as being 6 feet and 1 inch tall.  Thus, the Veteran must be afforded additional examinations that reflect that the correct veteran is being examined.
 
Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the VA Medical System.

2.  Schedule the Veteran for a VA examination to determine the nature of any current nerve condition of the upper extremities and lower left extremity and to obtain an opinion as to whether any disabilities found are related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner indicate whether there is a 50 percent or better probability that the Veteran has a current nerve condition of the upper extremities and/or lower left extremity that is either (a) caused or (b) aggravated by his service connected lumbar spondylosis.

The examiner should also indicate whether there is a 50 percent or better probability that the Veteran has a current nerve condition of the upper extremities and/or lower left extremity that is related to his second period of active service, from February 1975 to February 1978.

The examiner should provide the rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination to address the nature and severity of his knee disorders.  All necessary tests should be conducted and an examination report should be prepared using the appropriate disability benefits questionnaire or worksheet.  The examiner must be provided access to the appellant's claims file, Virtual VA file, and VBMS file. 

The examination should be conducted in accordance with the relevant current disability benefits questionnaire or examination worksheet.

4.  The Veteran should be afforded a VA spine examination to determine the current severity of his lumbar spine disability.  All necessary tests should be conducted and an examination report should be prepared using the appropriate disability benefits questionnaire or worksheet.  The examiner must be provided access to the appellant's claims file, Virtual VA file, and VBMS file. 

The examination should be conducted in accordance with the relevant current disability benefits questionnaire or examination worksheet.

5.  Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.
.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




